UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2178


JAMES A. ORAZI; KIMBERLY RIDER-ORAZI,

                     Plaintiffs - Appellants,

              v.

BAC HOME LOANS SERVICING, LLP, now merged with Bank of America
National Association; RUSHMORE LOAN MANAGEMENT SERVICES, LLC;
US BANK N.A., as Legal Title Trustee for Truman 2013 SC3 Title Trust,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Frederick Motz, Senior District Judge. (1:15-cv-01520-RDB)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas J. Schetelich, FERGUSON, SCHETELICH & BALLEW, PA, Baltimore,
Maryland, for Appellants. Melissa O. Martinez, Emily M. Patterson, MCGUIREWOODS
LLP, Baltimore, Maryland; Aaron Neal, MCNAMEE HOSEA, Greenbelt, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James A. Orazi and Kimberly Rider-Orazi appeal the district court’s orders denying

their motion to amend their complaint and granting summary judgment in favor of

Appellees in their civil action alleging breach of contract in connection with a loan

modification. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Orazi v. BAC Home Loans Servicing,

LLC, No. 1:15-cv-01520-RDB (D. Md. Aug. 26, 2016; Sept. 6, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2